FRANK, Judge.
The appellant, Thurmond Turner, appeals from the judgment and sentence of the trial court revoking his probation and sentencing him to five years incarceration for defrauding an innkeeper.
The public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The appellant did not file a pro se brief.
A review of the record compels us to affirm the appellant’s judgment and sentence. To preserve his eligibility for parole, however, we remand for a correction of the judgment and sentence to reflect that Turner was not sentenced pursuant to the sentencing guidelines. Cornett v. State, 506 So.2d 88 (Fla. 2d DCA 1987).
CAMPBELL, A.C.J., and LEHAN, J., concur.